Case 20-31476-hdh11 Doc 1704 Filed 11/25/20                     Entered 11/25/20 16:08:26             Page 1 of 15




 Vincent P. Slusher
 State Bar No. 785480
 Kristen L. Perry
 State Bar No. 24090015
 FAEGRE DRINKER BIDDLE & REATH LLP
 1717 Main Street, Ste. 5400
 Dallas, TX 75201-7367
 Telephone (469) 357-2500
 Facsimile (469) 327-0860
 E-mail: vince.slusher@faegredrinker.com
 E-mail: kristen.perry@faegredrinker.com

 James H. Millar
 Faegre Drinker Biddle & Reath LLP
 1177 Avenue of the Americas, 41st Floor
 New York, NY 10036-2714
 Telephone: (212) 248-3140
 Facsimile: (212) 248-3141
 james.millar@faegredrinker.com

 Admitted Pro Hac Vice

 Attorneys for the Trade Claimants Committee


                        IN THE UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 In Re:                        §                                  Chapter 11
                               §
 TUESDAY MORNING CORPORATION1, §                                  Case No. 20-31476-HDH-11
                               §
      DEBTORS.                 §                                  Jointly Administered
                               §
                               §                                  Ref. ECF Nos. 1413, 1495, 1497 and 1541




 1
   The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, include: Tuesday Morning Corporation (8532) (“TM Corp.”); TMI Holdings, Inc. (6658) (“TMI Holdings”);
 Tuesday Morning, Inc. (2994) (“TMI”); Friday Morning, LLC (3440) (“FM LLC”); Days of the Week, Inc. (4231)
 (“DOTW”); Nights of the Week, Inc. (7141) (“NOTW”); and Tuesday Morning Partners, Ltd. (4232) (“TMP”). The
 location of the Debtors’ service address is 6250 LBJ Freeway, Dallas, TX 75240.

                                                         -1
 US.130262265.01
Case 20-31476-hdh11 Doc 1704 Filed 11/25/20                        Entered 11/25/20 16:08:26                Page 2 of 15




   TRADE CLAIMANT COMMITTEE’S PRELIMINARY OBJECTION TO DEBTORS’
  REVISED SECOND AMENDED JOINT PLAN OF REORGANIZATION OF TUESDAY
     MORNING CORPORATION, ET AL., PURSUANT TO CHAPTER 11 OF THE
        BANKRUPTCY CODE (SOLICITATION VERSION) [DKT. NO. 1633]

          The Trade Claimants Committee (the “TCC”)                      2
                                                                             files this preliminary objection (the

 “Objection”) to Debtors’ Revised Second Amended Joint Plan of Reorganization of Tuesday

 Morning Corporation, Et. Al., Pursuant to Chapter 11 of the Bankruptcy Code (Solicitation

 Version) (the “Plan”) [Docket No. 1633], and in support thereof, respectfully sets forth the TCC’s

 views on the appropriate rate of post-petition interest payable on unsecured creditors under a Plan

 in these cases.

                                        PRELIMINARY STATEMENT

          1.       As concerned creditors with a vested economic interest in ensuring that other trade

 claimants are not inadvertently lulled into waiving critical protections of the “absolute priority

 rule,” the TCC files this Objection for two critical purposes:

          2.       First, to object to the Plan providing creditors a mere 0.16% in the form of post-

 petition interest at the federal judgment rate when creditors are entitled to potentially 18% under

 contract or state rates3 under the solvent-debtor exception, which is intended to ensure that a

 solvent debtor pays its creditors in full (by reference to state law) before the debtor (i.e., equity)

 may recover a surplus.4

          3.       Second, make clear on the record that the statutory committee of unsecured

 creditors (the “UCC”) is taking a position against the interests of its constituency with its



 2
   The TCC is comprised of the following undersigned holders, or investment managers or funds or accounts holding
 an interest in trade claims up to $20 million against Debtors: (a) Invictus Global Management, LLC; (b) Bradford
 Capital Management, LLC; and (c) Contrarian Funds, L.L.C.; and (d) Hain Capital Group, LLC.
 3
   See Tex. Fin. Code §§ 304.002-304.003.
 4
   It is interesting that the Debtors arbitrarily selected the Petition Date as the trigger date for the federal judgment
 interest rate. Currently, the federal judgment interest rate is 2.59%. The date arbitrarily selected by Debtors was in the
 height of the global pandemic and at a point in time when the federal judgment rate was uncharacteristically low.

                                                            -2
 US.130262265.01
Case 20-31476-hdh11 Doc 1704 Filed 11/25/20                        Entered 11/25/20 16:08:26             Page 3 of 15




 recommendation set forth as Exhibit G to the Disclosure Statement5 in which it urges Class 5

 Claimants to vote in favor of the Plan. The impact of such vote would be to waive the safeguards

 of the Bankruptcy Code and provide equity with a wind-fall to the detriment of general unsecured

 holders. In response to the Disclosure Statement objections regarding the appropriate interest rate,

 the Debtors clearly contemplated the possibility of being required to pay a higher interest rate in

 the face of creditor objections (without risk that the Plan does not proceed as filed). This is spelled

 out in the Disclosure Statement where the Debtors provide that:

 In the event that the Bankruptcy Court determines that the Debtors are obligated to pay
 interest to holders of Allowed General Unsecured Claims at the contract rate or state law
 rate rather than the federal judgment rate the Debtors will modify the Plan accordingly.

 Disclosure Statement at 53.

            4.       The purpose of voting against the Plan is to ensure that Class 5 holders are entitled

 to argue for their legal entitlements at confirmation, which entitlements, if granted by the Court,

 would only require the Debtors to pay the unsecured creditors in full before equity is entitled to

 any recovery. The Debtors expect to proceed with confirmation of the Plan even if the Court

 imposes a higher rate. Alternatively, if the mere requirement of paying the legal rate of interest

 under the solvent-debtor exception should cause the Plan to fail, then the Plan may be flawed in

 other ways (including feasibility). Moreover, the imposition of the appropriate rate of interest

 (more than a mere 0.16% federal judgment rate) would ensure that Debtors resolve claims

 expeditiously as the Plan provides for post-petition interest through payment date. Instead of

 protecting these basic legal entitlements, the UCC has decided to urge holders to waive these rights

 and shift significant value to equity while retaining risks for general unsecured holders. In contrast




 5
     Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Plan.

                                                            -3
 US.130262265.01
Case 20-31476-hdh11 Doc 1704 Filed 11/25/20               Entered 11/25/20 16:08:26          Page 4 of 15




 to the UCC, the TCC believes it is in the best interest of Class 5 general unsecured claims holders

 to vote against the Plan.

         5.        It is a longstanding rule in the Fifth Circuit and other circuits that creditors of a

 solvent estate have a presumptive right to be paid post-petition interest at the “non-bankruptcy”

 rate before value can be distributed to a debtor’s equity holders. See In re Ultra Petroleum, at 30.

 This rule has deep roots in bankruptcy law and finds its modern-day expression in the absolute

 priority rule embedded in the “fair and equitable” requirement of Bankruptcy Code § 1129(b).

         6.        Pursuant to Bankruptcy Code § 1129(b), a plan proponent seeking to cram down a

 plan on a non-consenting class of creditors must satisfy the “fair and equitable” requirement,

 embodying the absolute priority rule. In analyzing whether a plan meets the fair and equitable

 requirement with respect to the payment of post-petition interest, courts presumptively enforce

 contract interest (including default rates). It is essential to enforcement of the absolute priority rule

 that equity holders do not receive any recovery unless and until all creditors are truly “paid in full.”

 Courts recognize that to do otherwise would be to create a windfall for equity at the expense of

 creditors.

         7.        The Debtors estimate that the aggregate amount of Class 5 general unsecured

 claims is $125,000,000 million. See Revised Second Amended Disclosure Statement at 4. Under

 the Plan, the Debtors propose that each holder of an allowed Class 5 general unsecured claim

 would receive payment in full of its Allowed Class 5 Claim from the General Unsecured Cash

 Fund with interest from the Petition Date through the payment date at the federal judgment rate in

 effect as of the Petition Date. See Plan Art. III.D.5.

         8.        According to the Debtors, this proposed treatment will result in allowed Class 5

 claims being paid “in full” under the Plan. Meanwhile, the Plan provides for the Debtors’ existing



                                                    -4
 US.130262265.01
Case 20-31476-hdh11 Doc 1704 Filed 11/25/20                Entered 11/25/20 16:08:26         Page 5 of 15




 equity holders to receive new common equity in the reorganized Debtors plus the ability to

 participate in the rights offering in exchange for their existing equity interests. See Plan. Art.

 III.D.7. The proposed treatment for Class 5 general unsecured claims raises significant issues of

 law and fact that, unless adequately addressed, will render the Plan unconfirmable.

         9.        There is no question that unsecured creditors of a solvent debtor are entitled to post-

 petition interest. The Plan in these cases recognizes this and provides for the payment of some

 amount of post-petition interest, but it does not achieve the legal requirement of payment in full

 where the rate is a mere pittance (0.16%) compared with the legal entitlement of creditors to

 receive up to 18%. Thus, the issue is not whether unsecured creditors are entitled to post-petition

 interest, but rather the rate at which such interest must be paid for the plan to be confirmed.

         10.       The Plan does not provide for payment of interest at the contract rate (or the state

 law rate) to unsecured claims holders as required in solvent debtor cases such as this one. If

 confirmed, the Plan will result in a windfall for equity at the expense of creditors: unsecured

 creditors (most of whom are small business owners) are essentially extending credit to the Debtors

 during the global pandemic for the benefit of equity holders. To preserve the rights and legal

 safeguards afforded to creditors by § 1129(b) of the Bankruptcy Code, including the absolute

 priority rule, all Class 5 Claimants should vote to reject the Plan so that the Court has the

 opportunity to undertake the foregoing analysis with respect to the appropriate judgment rate

 payable to Class 5 Claimants.

                                     RELEVANT BACKGROUND

         11.       On May 27, 2020 (the “Petition Date”), the Debtors filed voluntary petitions for

 relief under Chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) commencing

 the above captioned jointly administered cases (the “Chapter 11 Cases”). The Debtors continue to



                                                     -5
 US.130262265.01
Case 20-31476-hdh11 Doc 1704 Filed 11/25/20          Entered 11/25/20 16:08:26       Page 6 of 15




 operate their businesses and manage their properties as debtors in possession pursuant to §s

 1107(a) and 1108 of the Bankruptcy Code.

         12.       On September 23, 2020, Debtors filed their Joint Plan of Reorganization of

 Tuesday Morning Corporation, et. al., Pursuant to Chapter 11 of the Bankruptcy Code [Docket

 No. 947] and Disclosure Statement in Support of the Joint Plan of Reorganization of Tuesday

 Morning Corporate, et. al. Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 946].

 On November 4, 2020, Debtors filed their First Amended Joint Plan of Reorganization of Tuesday

 Morning Corporation, et. al., Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 1494]

 and Disclosure Statement in Support of the First Amended Joint Plan of Reorganization of Tuesday

 Morning Corporate, et. al. Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 1495].

         13.       On November 10, 2020, Invictus Global Management, LLC filed its Limited

 Objection to Debtors’ Motion for Entry of an Order (I) Approving the Disclosure Statement, (II)

 Fixing A Record Date, (III) Approving Cure Procedures, (IV) Approving Solicitation Procedures,

 (V) Approving Form of Ballot and Establishing Voting Procedures, (V) Approving Form of Ballot

 and Establishing Voting Procedures, and (VI) Establishing Notice and Objection Procedures With

 Respect to Confirmation of the Debtors’ Plan of Reorganization, the (“Invictus Objection”)

 [Docket No. 1547]. On November 15, 2020, the TCC filed a Joinder to the Invictus Objection.

 [Docket No. 1575].

         14.       On November 15, 2020, Debtors filed their Second Amended Joint Plan of

 Reorganization of Tuesday Morning Corporation, et. al., Pursuant to Chapter 11 of the

 Bankruptcy Code [Docket No. 1577] and Disclosure Statement in Support of the First Amended

 Joint Plan of Reorganization of Tuesday Morning Corporate, et. al. Pursuant to Chapter 11 of the

 Bankruptcy Code [Docket No. 1578]



                                                -6
 US.130262265.01
Case 20-31476-hdh11 Doc 1704 Filed 11/25/20              Entered 11/25/20 16:08:26          Page 7 of 15




         15.       On November 18, 2020, Debtors filed their Revised Second Amended Joint Plan of

 Reorganization of Tuesday Morning Corporation, et. al., Pursuant to Chapter 11 of the

 Bankruptcy Code (the “Plan”) [Docket No. 1633] and Revised Disclosure Statement in Support of

 the First Amended Joint Plan of Reorganization of Tuesday Morning Corporate, et. al. Pursuant

 to Chapter 11 of the Bankruptcy Code (the “Disclosure Statement”) [Docket No. 1634].

         16.       A hearing on Debtors’ proposed disclosure statement was held on November 15,

 2020. At the hearing, the TCC argued that the Debtors’ proposed disclosure statement was

 deficient because it did not advise creditors that voting in favor of the plan could prevent them

 from arguing for a different interest rate, and thus payment in full. As a result, the Court held that

 the following language should be included in the Disclosure Statement:

         “The Creditors Committee and certain creditors (including Invictus Global Management)
         holding a total of approximately $20 million in debt (acquired through claims purchases
         whereby they provided immediate liquidity to vendors and landlords) objected to the
         Disclosure Statement on the basis that the Plan does not provide for the payment of interest
         at the contract rate (or the state law rate) to holders of Allowed General Unsecured Claims
         [See Docket Nos. 1541, 1575 and 1578]. These creditors believe that voting in favor of
         the Plan limits and impacts the total recovery any unsecured creditor is entitled to under
         the Bankruptcy Code by effective a waiver of the legal safeguard afforded to creditors by
         § 1129)b) of the Bankruptcy Code (including the “absolute priority rule.”).

         If holders of Class 5 General Unsecured Claims vote in favor of the Plan they will be paid
         the full principal amount of their claim and paid at least the federal judgment rate of interest
         (a rate that is lower than contract or state law rates) on that claim if the Plan is confirmed,
         however, by voting in favor of the plan holders may waive their right to successfully seek
         interest at a rate higher than the federal judgement rate at the Confirmation Hearing.
         Moreover, if Class 5 votes in favor of the Plan, holders of Class 5 General Unsecured
         Claims may not be able to successfully argue at the Confirmation Hearing that a higher
         interest rate than the federal judgment rate should apply (as well as other relevant Plan
         treatment), and such holders will have more limited arguments than the arguments that
         holders of Class 5 General Unsecured Claims could otherwise make under Bankruptcy
         Code § 1129 if Class 5 votes to reject the Plan. For example, if Class 5 votes in favor of
         the Plan the absolute priority protections afforded to a nonconsenting class of unsecured
         creditors under Bankruptcy Code § 1129(b) will not be available to holders of Class 5
         General Unsecured Claims.

 See Disclosure Statement at 52-53 (emphasis added).

                                                   -7
 US.130262265.01
Case 20-31476-hdh11 Doc 1704 Filed 11/25/20              Entered 11/25/20 16:08:26        Page 8 of 15




         17.       The Plan provides for interest at the federal judgment rate as of the Petition Date

 (0.16%). At the disclosure statement hearing, the Court specifically asked Debtors’ counsel

 whether an affirmative class vote could bar claims for a rate higher than the federal judgment rate.

 Debtors’ counsel admitted that such a result was in fact possible.

                                             ARGUMENT

 I.     The Solvent Debtor Exception Demands that Class 5 Claimants Must Receive Interest
 at the Contract or State Law Rate of Interest.

         18.       In In re Ultra Petroleum Corp, Judge Isgur explained the “solvent-debtor”

 exception” and the foundational bankruptcy principles undergirding it at length. See In re Ultra

 Petroleum Corp., Case No. 16-32202 (MI), Bankr. S.D. Tex. Oct. 27, 2020 [ECF No. 1874].

 Pursuant to this doctrine, “absent compelling equitable considerations, when a debtor is solvent, it

 is the role of the bankruptcy court to enforce the creditors’ “contractual rights.” Id. at 27 (quoting

 In re Dow Corning Corp., 456 F.3d at 679. Before a debtor’s equity holders can receive any

 residual distribution from the estates on account of their equity interests, the “solvent-debtor

 exception” requires that each of the debtor’s creditors receive the full benefit of its contractual

 bargain. See In re Ultra Petroleum, at 30 (explaining that pre-Bankruptcy Code Fifth Circuit

 precedent required solvent debtors to “pay their debts in full, principal and interest to the time of

 payment, whenever the assets of the estate ore sufficient.” (citing Johnson v. Norris, 190 F. 459,

 466 (5th Cir. 1911)). The rationale for the exception is as obvious as it is uncontroversial: an

 individual with the means to pay his debts in full should be required to do so.” Id. Moreover,

 “absent controlling federal law, a determination of a creditor’s allowed claim necessarily

 references state law.” Id. at 8.




                                                   -8
 US.130262265.01
Case 20-31476-hdh11 Doc 1704 Filed 11/25/20              Entered 11/25/20 16:08:26       Page 9 of 15




         19.       Relevant, here, is the impact of the “solvent-debtor exception” on the appropriate

 calculation of post-petition interest for Class 5 general unsecured claims. The Debtors intend to

 calculate post-petition interest at the federal judgment rate, rather than at the applicable contract

 (or state law) rate. The savings in interest expense resulting from applying the de minimis federal

 judgment rate will inure to the benefit of the Debtors’ equity holders, who appear to be receiving

 significant value under the Plan on account of their existing equity interests. Rather than paying

 Class 5 creditors the full amount due under their applicable contracts or state law – as required by

 the “solvent-debtor exception” – the Debtors propose to pay such creditors less than the full

 amount of their allowed claims by imposing a significantly lower interest rate (0.16% versus up to

 18%). The economic benefit of this reduced interest expense will flow to the Debtors’ equity

 holders, who will recover an unjust windfall at the expense of the Debtors’ Class 5 creditors. This

 proposed treatment and transfer of value plainly violates the “solvent-debtor exception.” As Judge

 Isgur explained:

         “[L]imiting the Class 4 Claimants to interest at the federal judgment rate contravenes the
         purpose of the solvent-debtor exception. The underlying purpose of the exception,
         recognized for nearly three hundred years, is that a debtor must repay its debts in full when
         it has the means to do so. This means that when a debtor is solvent, “a bankruptcy court’s
         role is merely to enforce the contractual rights of the parties.” Limiting post-petition
         interest to the federal judgment rate would not enforce the contractual rights of the parties
         in this case. Instead, it would curtail the Class 4 Claimants’ recovery, while allowing
         Ultra and its equity holders to escape bankruptcy with a windfall.”

 Ultra Petroleum, at 42 (citing In re Dow Corning, 456 F.3d at 679).

         20.       The “solvent-debtor exception” was expressly intended to protect creditors in the

 equitable “tug-of-war” that arises between creditor and equity holders in the context of a solvent

 estate. See Ultra Petroleum, at 32 (“Instead, when the debtor is solvent, the equitable tug exists

 between unsecured creditors and the debtor’s equity holders. The solvent-debtor exception ensures

 that the debtor does not received a windfall at the expense of its creditors.”) (citing In re Carter,

                                                   -9
 US.130262265.01
Case 20-31476-hdh11 Doc 1704 Filed 11/25/20                 Entered 11/25/20 16:08:26         Page 10 of 15




  220 B.R. 411, 416-17 (Bankr. D.N.M. 1998) (I[I]f the Court were to modify the originally

  contracted for [default] interest rate…, it would result in a windfall to the Debtor…at the

  [creditors’] expense.”). Accordingly, creditors asserting contract-based claims against the Debtors

  are entitled to post-petition interest imposed by the contract, or by state statute, just as if it were

  set forth in the contract.

  II.   Unsecured Creditors in Class 5 Are Entitled to Post-Petition Interest at the Contract
  Rate or Otherwise Applicable State Law Rates Under the Fair and Equitable Test of §
  1129(b).

          21.       By incorporating the “fair and equitable” standard into the Bankruptcy code,

  Congress codified the “absolute priority” rule. In Re Dow Corning Corp. at 672.; see also H.R.

  Rep 103-835, 48, 1994 U.S.C.C.A.N. 3340, 3357 (“The words ‘fair and equitable’ are terms of art

  that have a well-established meaning under the case law of the Bankruptcy Act as well as under

  the Bankruptcy Code.”). The Supreme Court invoked this rule in defense of creditors demanding

  post-petition interest at contract rate. See Consol. Rock Prod. Co. v. Du Bois, 312 U.S. 510, 527

  (1941) (stating that the plan “runs afoul” of the absolute priority rule where it provides for interest

  rate to the debtor’s creditors at the rate that is lower than that provided for in applicable

  instruments). The Supreme Court stated that, before equity could receive anything under the

  debtor’s plan, creditors had to receive “full compensatory treatment,” which include post-petition

  interest at contract rate. Id. at 529; See also Debentureholders v. Cont. Inv. Corp., 679 F.2d 264,

  270 (1st Cir. 1982) ruling, in a solvent debtor case, that the plan was “unfair and inequitable

  because [it] . . . does not provide in exchange for the creditor’s contractual right [to interest] just

  compensation”); In re Dow Corning Corp., 244 B.R. 678, 695 (Bankr. E.D. Mich. 1999) (holding

  that the “fair and equitable test requires payment of post-petition interest at contract rate, stating

  that, in a solvent debtor case “the rationale for use of the contract rate of interest is straightforward:



                                                     - 10
  US.130262265.01
Case 20-31476-hdh11 Doc 1704 Filed 11/25/20                       Entered 11/25/20 16:08:26              Page 11 of 15




  A debtor with the financial wherewithal to honor its contractual commitments should do so.”).6 In

  the Disclosure Statement, Debtors assert that “In the event that the Bankruptcy Court determines

  that the Debtors are obligated to pay interest to the holders of Allowed General Unsecured Claims

  at the contract rate or state law rate rather that the federal judgment rate the Debtors will modify

  the Plan accordingly.” Disclosure Statement at 53. As such, it is clear that Debtors have the

  financial wherewithal to pay whatever interest rate is determined by this Court to be appropriate.

           22.      Pursuant to Bankruptcy Code § 1129(b), a plan proponent seeking to cram down a

  plan on a non-consenting class of creditors must satisfy the “fair and equitable” requirement

  embodying the absolute priority rule. The inquiry of whether the proposed treatment under the

  Plan meets the fair and equitable requirement with respect to the payment of post-petition interest,

  begins with the presumption that interest should be payable at contract or otherwise applicable

  state law rates. See In re Ultra Petroleum, at 21.

           23.      The general rule in the 5th Circuit and elsewhere is that contractual rights to interest

  in solvent debtor cases are presumptively enforced, subject only to potential equitable

  considerations. See Bradford v. Crozier (In re Laymon), 958 F.2d 72, 75 (5th Cir. 1992) (contract

  rate applies absent inequitable or unconscionable result. See also In re Dow Corning Corp, 456

  F.3d at 680 (“Courts in solvent debtor cases have overwhelmingly concluded that there is a

  presumption that the default interest rate should be allowed.); In re Terry Ltd. P’ship, 27 F.3d 241,




  6
    As the First Circuit noted in UPS Capital Bus. Credit v. Gencarelli, 501 F..3d 1, 7 (1st Cir. 2007), modern cases on
  point have deep roots in pre-Code and English law. See New York v. Saper, 336 U.S. 328, 330 n.7 (1949) (collecting
  precedents under English law for the proposition that “if the alleged ‘bankrupt’ proved solvent, creditors received
  post-bankruptcy interest before any surplus to the debtor”); Vanston Bondholders Protective Comm. v. Green, 329
  U.S. 156, 165 (1946); Am. Iron & Steel Mfg. Co. v. Seaboard Air Line Ry., 233 U.S. 261, 267 (1914) (“[I]n the rare
  instances where the assets ultimately proved sufficient for the purpose, . . .creditors were entitled to interest after
  adjudication.”); Matter of Chicago v. Milwaukee, St. Paul and Pacific R. Co., 791 F.2d 524, 530 (8th Cir. 1986)
  (“[W]hen the debtor is solvent the judicial task is to give each creditor the measure of [its] contractual claim, no
  more and no less.”).

                                                           - 11
  US.130262265.01
Case 20-31476-hdh11 Doc 1704 Filed 11/25/20                 Entered 11/25/20 16:08:26        Page 12 of 15




  243 (7th Cir. 1994) (nothing “presumption in favor of contract rate subject to rebuttal based on

  equitable considerations”).

          24.       When “a solvent debtor seeks confirmation of its plan, . . . equitable considerations

  operate differently” then when the debtor is insolvent. In re Dow Corning, 456 F.3d at 678. As

  courts of appeals have repeatedly held, solvency means that “the role that equitable principles play

  in the allocation of competing interest is significantly reduced” and gives way to “the presumption

  . . . that a bankruptcy court’ role is merely to enforce the contractual rights of the parties. See In re

  Ultra Petroleum at 21; In re Dow Corning, 456 F.3d at 679. In In re Dow Corning, 456 F.3d, a

  class of unsecured commercial debt holders objected to a solvent debtor’s plan of reorganization

  on the ground that the court “should enforce their rights under the contract, including their right to

  interest awarded at the default ate as set forth in the terms of their contract,” because “[t]o do

  otherwise (i.e. to interpret the amended plan as not requiring the payment of default interest) . . .

  would violate § 1129(b)’s fair and equitable standard.” Id. at 679. The Sixth Circuit “agree[d],”

  holding “like the other courts to have considered this issue . . . [we conclude] that there is a

  presumption that [contractual] default interest should be paid to unsecured claim holders in a

  solvent debtor case.” Id. at 680.11 Indeed, when the debtor is solvent, depriving creditors of the

  benefit of their bargain is “the opposite of equity.” Ruskin, 269 F.2d at 832.

          25.       When addressing the analogous question of equitable factors that might diminish

  an over-secured creditor’s right to contract rate interest, courts have considered equitable factors

  to determine whether the presumption in favor of the contract rate has been rebutted, including the

  following: (i) whether the creditor engaged in misconduct or unjust delay; (ii) whether application

  of the contractual interest rate would harm unsecured creditors; (iii) whether the contractual

  interest rate constitutes a penalty; and (iv) whether an award of interest at the contract rate would



                                                     - 12
  US.130262265.01
Case 20-31476-hdh11 Doc 1704 Filed 11/25/20                 Entered 11/25/20 16:08:26       Page 13 of 15




  impair the debtor’s fresh start. See In re Gen. Growth Props., Inc., No. 09-11977, 2011 WL

  2974305, at *4 (Bankr. S.D.N.Y. July 20, 2011). None of these factors are present here.

          26.       First, there is no evidence of any misconduct or unjust delay. To the contrary,

  various creditors holding funded debt claims have attempted to engage the Debtors on a modified

  plan pursuant to which allowed Class 5 claims would be truly paid in full – including post-petition

  interest at the applicable contractual (or state law) rate. The Debtors have not meaningfully

  engaged in discussions related to this proposal.

          27.       Second, application of the contract or other state law rates will not harm other

  creditors. The Debtors are solvent and entirely capable of paying contract rates of interest to those

  unsecured creditors whose contracts specify contract rates, while still paying in full other

  unsecured creditors consistent with their state law rights. Indeed, the Debtors have represented that

  they will have sufficient funds to pay post-petition interest at the contract rate in the event the

  Court determines that is the appropriate rate.

          28.       Third, there is no evidence that any of the rates payable here is punitive.

          29.       Fourth, payment of the contract or state law rates will not hinder the Debtors’

  reorganization. Again, Debtors have represented that have sufficient funds to pay post-petition

  interest at the contract rate in the event the Court determines that is the appropriate rate. The total

  amount of post-petition interest, while significant, is but a fraction of the overall value of the

  Debtors’ estates, and there are no concerns that the payment will result in other creditors recovering

  less. The equities of these cases reinforce the presumption that unsecured creditors are entitled to

  their state law rights, including contract or state law rate of interest.

                                              CONCLUSION




                                                     - 13
  US.130262265.01
Case 20-31476-hdh11 Doc 1704 Filed 11/25/20                Entered 11/25/20 16:08:26      Page 14 of 15




          The Plan does not provide for payment of interest at the contract rate (or the state law rate)

  to general unsecured creditors as required in solvent debtor cases such as this one. If confirmed,

  the Plan will result in a windfall for equity at the expense of creditors in violation of the absolute

  priority rule. To preserve the rights and legal safeguards afforded to creditors by § 1129(b) of the

  Bankruptcy Code, including the absolute priority rule, all Class 5 Claimants should vote to reject

  the Plan so that the Court has the opportunity to undertake the foregoing analysis with respect to

  the appropriate judgment rate payable to Class 5 Claimants.

   Dated: November 25, 2020                        FAEGRE DRINKER BIDDLE & REATH LLP

                                                   /s/ Vince Slusher
                                                   Vincent P. Slusher
                                                   State Bar No. 785480
                                                   Kristen L. Perry
                                                   State Bar No. 24090015
                                                   1717 Main Street, Suite 5400
                                                   Dallas, TX 752017367
                                                   Telephone: (469) 357-2500
                                                   Facsimile: (469) 327-0860
                                                   vince.slusher@faegredrinker.com
                                                   kristen.perry@faegredrinker.com

                                                   -and-

                                                   James H. Millar
                                                   Faegre Drinker Biddle & Reath LLP
                                                   1177 Avenue of the Americas, 41st Floor
                                                   New York, NY 10036-2714
                                                   Telephone: (212) 248-3140
                                                   Facismile: (212) 248-3141
                                                   james.millar@faegredrinker.com
                                                   Admitted Pro Hac Vice

                                                   Counsel for Trade Claimants Committee




                                                   - 14
  US.130262265.01
Case 20-31476-hdh11 Doc 1704 Filed 11/25/20             Entered 11/25/20 16:08:26     Page 15 of 15




                                  CERTIFICATE OF SERVICE

          This is to certify that a true and correct copy of the foregoing document has been
  served to all counsel of record via the Court’ ECF notification on November 25, 2020.


                                              /s/ Kristen L. Perry
                                              Kristen L. Perry




                                                 - 15
  US.130262265.01
